Exhibit 10.41

ORANGE 21 INC.

2004 Stock Incentive Plan

Notice of Stock Option Grant

You have been granted the following Option to purchase Common Stock of Orange 21
Inc. (the “Company”) under the Company’s 2004 Stock Incentive Plan (the “Plan”):

 

Name of Optionee:    Jerry Collazo Total Number of Option Shares Granted:   
20,000 Type of Option:    Incentive Stock Option Exercise Price Per Share:   
$4.89 Grant Date:    October 12, 2006 Vesting Commencement Date:    See vesting
schedule below Vesting Schedule:    The option shall vest and be exercisable
pursuant to the following schedule: the option shall be exercisable with respect
to 25% of the shares on the first anniversary of the grant date, and shall be
exercisable with respect to 1/48 of the shares on each monthly anniversary of
the grant date thereafter. Expiration Date:    October 12, 2016. This Option
expires earlier if your Service (as defined in the Plan) terminates earlier, as
described in the Stock Option Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     ORANGE 21 INC. /s/ Jerry Collazo    

By:

 

/s/ Barry Buchholtz

Optionee’s Signature

      Jerry Collazo    

Name:

 

Barry Buchholtz

Optionee’s Printed Name

   

 

Title:

 

 

Chief Executive Officer



--------------------------------------------------------------------------------

ORANGE 21 INC.

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    The option shall vest and be exercisable
pursuant to the following schedule: the option shall be exercisable with respect
to 25% of the shares on the first anniversary of the grant date, and shall be
exercisable with respect to 1/48 of the shares on each monthly anniversary of
the grant date thereafter. Term    This Option expires in any event at the close
of business at Company headquarters on October 12, 2006. This Option may expire
earlier if your Service terminates, as described below.

Regular

Termination

   If your Service terminates for any reason except death or “Total and
Permanent Disability” (as defined in the Plan), then this Option will expire at
the close of business at Company headquarters on the date three (3) months after
the date your Service terminates (or, if earlier, the Expiration Date). The
Company has discretion to determine when your Service terminates for all
purposes of the Plan and its determinations are conclusive and binding on all
persons. Death    If you die, then this Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to twelve (12) months, your estate or heirs may exercise the
Option. Disability    If your Service terminates because of your Total and
Permanent Disability, then this Option will expire at the close of business at
Company headquarters on the date twelve (12) months after the date your Service
terminates (or, if earlier, the Expiration Date).



--------------------------------------------------------------------------------

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
Option if the issuance of shares at that time would violate any law or
regulation. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
stock as to which such approval shall not have been obtained. However, the
Company shall use its best efforts to obtain such approval. Notice of Exercise
   When you wish to exercise this Option you must notify the Company by
completing the attached “Notice of Exercise of Stock Option” form and filing it
with the Option Administrator. You notice must specify how many shares you wish
to purchase. Your notice must also specify how your shares should be registered.
The notice will be effective when it is received by the Company. If someone else
wants to exercise this Option after your death, that person must prove to the
Company’s satisfaction that he or she is entitled to do so. Form of Payment   
When you submit your notice of exercise, you must include payment of the Option
exercise price for the shares you are purchasing. Payment may be made in the
following form(s):   

•        Your personal check, a cashier’s check or a money order.



--------------------------------------------------------------------------------

  

•        Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•        By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•        Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes. Restrictions on Resale    By signing this Agreement, you agree not to
sell any Option shares at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters prohibit a sale (e.g., a
lock-up period after the Company goes public). This restriction will apply as
long as you are an employee, consultant or director of the Company or a
subsidiary of the Company.



--------------------------------------------------------------------------------

Transfer of Option   

In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.

 

However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the “Committee” (as defined in the Plan) may,
in its sole discretion, allow you to transfer this Option as a gift to one or
more family members. For purposes of this Agreement, “family member” means a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.

 

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.

 

The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan.



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of shares covered by this Option and the
exercise price per share may be adjusted pursuant to the Plan. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Stock Option Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended only by another written agreement,
signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN



--------------------------------------------------------------------------------

ORANGE 21 INC.

2004 STOCK INCENTIVE PLAN

NOTICE OF EXERCISE OF STOCK OPTION

You must complete and sign this Notice on the last page before submitting it to
the Company

 

OPTIONEE INFORMATION:

  

Name:                                                   

   Social Security Number:                                          

Address:                                               

   Employee Number:                                                  

                  ___________________

  

 

OPTION INFORMATION:

   Date of Grant: August __, 2006    Type of Stock Option: Exercise Price per
Share: $                _______ Nonstatutory (NSO)

Total number of shares of Common Stock of ORANGE 21 INC. (the “Company”) covered
by

option: 20,000

   _______ Incentive (ISO)*

EXERCISE INFORMATION:

Number of shares of Common Stock of the Company for which option is being
exercised now:                         . (These shares are referred to below as
the “Purchased Shares.”)

Total exercise price for the Purchased Shares: $            

Form of payment enclosed:

[check all that apply]:

 

¨ Check for $            , payable to “ORANGE 21 INC.”



--------------------------------------------------------------------------------

¨ Certificate(s) for              shares of Common Stock of the Company that I
have owned for at least six months or have purchased in the open market. (These
shares will be valued as of the date when the Company receives this notice.)

 

¨ Attestation Form covering              shares of Common Stock of the Company.
(These shares will be valued as of the date when the Company receives this
notice.)

Name(s) in which the Purchased Shares should be registered:

[please check one box]:

 

¨        In my name only

  

¨        In the names of my spouse and myself as community property

  

My spouse’s name (if applicable):

 

                                                                               
                                               

¨        In the names of my spouse and myself as joint tenants with the right of
survivorship

  

¨        In the name of an eligible revocable trust

   Full legal name of revocable trust:   

 

                                                                               
                                               

                                                                               
                                               

                                                                               
                                               

The certificate for the Purchased Shares should be sent to the following
address:   

                                                                               
                                               

                                                                               
                                               

                                                                               
                                               

                                                                               
                                               

                                                                               
                                               

                                                                               
                                               

                                                                               
                                               

                                                                               
                                               

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2004 Stock Incentive Plan and the tax consequences of
an exercise.

 

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.



--------------------------------------------------------------------------------

4. In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

5. I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me. In the event that I
choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for tax purposes. As a result, the favorable ISO tax
treatment will be unavailable and other unfavorable tax consequences may occur.

SIGNATURE AND DATE:

_______________________________________                                
                        , 200    